                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   TEXARKANA DIVISION

THE AGRED FOUNDATION                                                                  PLAINTIFF


v.                                     Case No. 4:18-cv-4136


THE UNITED STATES ARMY CORPS OF ENGINEERS;
THE HONORABLE MARK T. ESPER, IN HIS OFFICAL
CAPACITY AS SECRETARY OF THE UNITED STATES
ARMY; and INTERNATIONAL PAPER COMPANY                                              DEFENDANTS

                                               ORDER
       Before the Court is the parties’ Joint Motion for Scheduling Order. (ECF No. 21). The Court

finds this matter ripe for consideration.

       Plaintiff filed its Motion for Summary Judgment on October 30, 2019. (ECF No. 17). The

parties move the Court to extend Defendants’ deadline to respond to the summary judgment motion

to November 27, 2019. The parties further move to extend Plaintiff’s deadline to file a reply to

December 13, 2019.

       Upon consideration, the Court finds that it cannot grant the relief the parties seek. Assuming

that the parties’ briefing of any dispositive motion concludes with Plaintiff’s reply, the Court finds

that it would be without adequate time to give full and fair consideration to the parties’ briefing on

this issue, given the length of the requested extensions and the Court’s current trial schedule.

Accordingly, the parties’ motion (ECF No. 21) should be and hereby is DENIED. In light of this

ruling, the Court will entertain a motion for a continuance of this matter.

       IT IS SO ORDERED, this 5th day of November, 2019.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge
